DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 5/10/2022.  
Claim 4 has been amended.  

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 4 and 5, the closest prior art is Liu (US-2020/0177333) which discloses “if the UE to receive the DL NAS TRANSPORT message is registered to the network via both 3GPP access and non-3GPP access, the 5.sup.th generation mobility management (5GMM) context of the UE indicates that SMS over NAS is allowed, the UE is in mobile initiated connection only (MICO) mode, and the UE is in 5GMM-IDLE mode for 3GPP access and in 5GMM-CONNECTED mode for non-3GPP access, then the AMF selects non-3GPP access. Otherwise, the AMF selects either 3GPP access or non-3GPP access.”  (Page 9 [0198]) 
However, Liu has an effective filing date (11/30/2018) that is after the instant application (5/18/2018) and is accordingly, disqualified as prior art.  
With respect to claims 1 and 3, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 9/24/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
With respect to the Applicant’s summary of the teachings of the 3GPP document cited in the Non-Final Rejection (Applicant’s Response 4-5 dated 9/24/2021), the Examiner concurs that the 3GPP document does not determine whether to transmit the SMS based on whether the UE is in RRC Inactive via the 3GPP access. 
The Examiner would specifically point to “transmitting, in response to the AMF determining that the UE is in 5GMM-CONNECTED mode with a Radio Resource Control (RRC) Inactive indication over the 3GPP access and that the UE is in 5GMM-CONNECTED mode via the non-3GPP access in the AMF, the SMS via the non-3GPP access using the SMS over NAS procedure to transmit the MT SMS”; with the underlined not being considered in prior art outside of commonly owned applications (see for example WO 2020/071536 A1 page 23 [0091]) or after the filing date of the instant application.  (see US-2020/0045753 to Dao et al. Page 13 [0172] note: regarding paging messages and not specifically, SMS messages, however SMS message have been used to paging in the prior art)
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the response dated 9/24/2021, 12/22/2021 and 5/10/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646